 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 630Kohler Mix Specialties, Inc. and Milk Drivers and Dairy Employees Local 471, affiliated with the In-ternational Brotherhood of Teamsters, AFLŒCIO.  Case 18ŒCAŒ13040 September 29, 2000 ORDER DENYING MOTION FOR SUMMARY JUDGMENT  BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN Upon a charge filed by the Milk Drivers and Dairy Em-ployees Local 471 (the Union), the General Counsel of the National Labor Relations Board issued a complaint against Kohler Mix Specialties, the Respondent, alleging that it had violated Section 8(a)(5) and (1) of the Act.  Subse-quently, the Respondent filed an answer admitting in part and denying in part the complaint allegations and request-ing that the complaint be dismissed. On January 22, 1998, the Respondent filed with the Board a Motion for Summary Judgment, arguing that the Board should defer to an arbitrator™s decision in this case and dismiss the complaint.  On January 29, 1998, the Board issued an order transferring proceedings to the Board and Notice to Show Cause why the motion should not be granted.  The General Counsel filed an opposition and brief in opposition to the Respondent™s motion.  The Respondent thereafter filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Having duly considered the matter, the Board issues the following Ruling on Motion for Summary Judgment The facts drawn from undisputed statements in the pleadings and briefs are as follows:  The Respondent, a manufacturer of ice cream and ice cream mixes, has rec-ognized the Union as the exclusive collective-bargaining representative of its production and delivery employees since approximately 1950.  On November 17, 1993, the Respondent notified the Union that it intended to discon-tinue its over-the-road delivery operations on December 3, 1993, and to subcontract that portion of its business.  The Union thereafter filed a grievance and, on March 14, 1994, filed an unfair labor practice charge alleging that the Re-spondent had violated Section 8(a)(5) and (1) of the Act by failing and refusing to bargain over the decision, and the effects of the decision, to discontinue its over-the-road operations and to terminate its over-the-road drivers. On April 20, 1994, the Regional Director administra-tively deferred proceeding on the charge pending resolu-tion of voluntary grievance arbitration, in accord with Dubo Mfg. Corp., 142 NLRB 431 (1963).  A hearing was held before Arbitrator Herbert Fishgold on August 20 and 21 and December 21, 1996.  The Union contended before the arbitrator that the Respondent had violated several provisions of the parties™ collective-bargaining agreement that allegedly limited the Respondent™s right to subcon-tract bargaining unit work.  It also contended that the Re-spondent failed to give notice of rights and obligations existing under the contract and under the Act.  The Re-spondent countered that the arbitrator™s authority was lim-ited to interpreting the terms of the collective-bargaining agreement, and he was therefore not authorized to consider the merits of the unfair labor practice charge.  The Re-spondent argued further that its actions did not violate any provision of the agreement and that the grievance must therefore be denied. In an award dated April 14, 1997, the arbitrator specifi-cally declined to resolve any disputes arising under the Act.  He found that these matters must be left to the Board and that his authority was limited to interpreting the terms of the collective-bargaining agreement.  In doing so, the arbitrator found that the parties™ collective-bargaining agreement did not prohibit the Respondent from subcon-tracting its over-the-road delivery operations.  He further found that the Respondent subcontracted for legitimate business reasons, did not seek to avoid contractual obliga-tions, and did not act out of any union animus.  Finally, the arbitrator found that the contract did not impose any obli-gation on the Respondent to bargain over its decision to subcontract or to bargain over the effects of its decision.  As a factual matter, however, the arbitrator noted that the Respondent showed a willingness to engage in effects bargaining at a meeting with the Union on December 1, 1993, and further, that the Respondent did engage in at least some aspects of effects bargaining after it discontin-ued its over-the-road operations. In Olin Corp., 268 NLRB 573, 574 (1984), the Board set forth the standards under which it would defer to an arbitrator™s award consistent with the post arbitral deferral doctrine of Spielberg Mfg. Co., 112 NLRB 1080 (1955).  The Board held that it would defer where the proceedings are fair and regular, all parties have agreed to be bound, the decision of the arbitrator is not clearly repugnant to the Act, and the arbitrator has adequately considered the un-fair labor practice issue.  The Board stated in Olin that it would find that an arbitrator has adequately considered the unfair labor practice issue if (1) the contractual issue is factually parallel to the unfair labor practice issue and (2) the arbitrator was presented generally with the facts rele-vant to resolving the unfair labor practice issue.  Having duly considered the matter, we find that deferral is not appropriate here because the arbitrator did not adequately consider the unfair labor practice issue. 332 NLRB No. 61  KOHLER MIX SPECIALTIES 631The issue before the Board is whether the Respondent, 
by failing and refusing to bargain with the Union about its 
decision, and the effects of it
s decision, violated its statu-
tory obligation to bargain set forth in Section 8(d) and 
enforceable through Section 8(a
)(5).  Resolution of this issue requires a determination of whether the decision is a 

mandatory subject of bargaining, whether the Union has 

waived a statutory right to bargain about the decision or its 
effects, and whether the Res
pondent has already satisfied 
its obligation, if any, to bargain.  The issue decided by the 
arbitrator, however, was only whether any provision of the 
parties™ contract affirmatively 
prohibited
 the Respondent™s 
unilateral decision to subcontract its over-the-road-

delivery operation.  Finding no such prohibition, the arbi-
trator concluded that there ha
d been no breach of contract. In these circumstances, we
 agree with the General Counsel that 
Armour & Co.
, 280 NLRB 824 fn. 2 (1986), 
is dispositive of the deferral issue.  As in this case, the 
arbitrator in 
Armour found that the parties™ contract did 
not prohibit a challenged unilateral change by the em-

ployer, but the arbitrator did not consider whether the re-
spondent had fulfilled, or the union had agreed to waive, 
any statutory duty to bargain.  In declining to defer, the 
Board noted that the absence of a ﬁcontractual prohibitionﬂ 
of the employer™s action was ﬁneither conclusive of the 
statutory issue . . . nor inconsistent with a finding that the 
Respondent had breached its statutory duty to bargain.ﬂ  
Id.  See also Haddon Craftsmen, Inc.
, 300 NLRB 789, 790 
fn. 5 (1990). 
Further, we find distinguishable such cases as 
Southern 
California Edison Co.
, 310 NLRB 1229 (1993), relied on 
by the Respondent.  In that case, the arbitrator found that 

certain contractual provisions affirmatively 
permitted
, i.e., 
specifically afforded management the discretion to imple-

ment, the unilateral change at issue.  No party contended 
that the arbitrator had not ad
equately considered the unfair 
labor practice issue, and the only issue before the Board 

was whether the arbitrator™s decision was ﬁclearly repug-
nant.ﬂ  See also 
Dennison National Co
., 296 NLRB 169, 
170 fn. 6 (1989), where the Board distinguished 
Armour & 
Co. and found that the arbitrator had adequately consid-
ered the unfair labor practice i
ssue inasmuch as he did not 
limit himself to the issue of whether the respondent™s uni-
lateral action violated the collective-bargaining agreement, 
but also found that the management-rights clause of the 
contract granted the respondent the right to act unilaterally. 
This cited precedent makes cl
ear that an arbitral deter-
mination that a contract does not prohibit an employer 

action is not tantamount to a finding that the parties have 
contractually agreed to permit that action. As the Board 
noted in 
Dennison, supra at 170 fn. 6, ﬁan employer can 
violate its statutory obligation to bargain without also vio-

lating its collective-bargaining agreement.ﬂ 
Our dissenting colleague does not expressly quarrel with 
this precedent, but argues that, here, certain factual find-
ings by the arbitrator effectively resolved the statutory 
issue by implicitly finding that the Respondent™s decision 
was not a mandatory subject of bargaining.  We disagree.   
Although the Board may conclude that an arbitrator has 
effectively resolved an unfair labor practice issue even 

when the arbitrator has expressly declined to address that 
issue,1 this case does not present circumstances in which 
the arbitrator may fairly be found to have done so.  The 
factual findings referred to in the dissent were made by the 
arbitrator in addressing the Union™s contention that a com-
bination of contractual provisions implicitly prohibited the 
Respondent™s subcontracting action.  In addressing this 
contention, the arbitrator followed ﬁthe general arbitration 
rule . . . that management has the right to contract out 
work as long as the action is performed in good faith, it 
represents a reasonable business decision, it does not result 
in a subversion of the labor agreement, and it does not 
have the effect of seriously weakening the bargaining unit 
or important parts of it.ﬂ  Arb. Dec. at 11.  He found that 
the Respondent based its decision to subcontract solely on 
legitimate business reasons 
because the over-the-road 
driver operations ﬁdid not fit in with the Company™s stra-

tegic goals, the personalized service of the OTR drivers 
was no longer necessary and the 
legal risks, and associated 
costs were too high to continue the OTR operations.ﬂ  Id
. at 12. 
In his analysis, the arbitrator did not have to find, nor 
did he implicitly find, that the Respondent™s decision did 
not involve labor costs, direct or indirect, or any other mat-
ter that was amenable to the bargaining process.  See gen-
erally Overnite Transportation
, 330 NLRB No. 184 
(2000); and 
Eby-Brown Co., 328 NLRB 514 (1999).  In 
fact, the testimony of the Respondents™ witnesses clearly 
shows that the ﬁassociated cost
sﬂ mentioned by the arbitra-
tor included the labor cost of workmen™s compensation 
claims.
2  The Board has held that workmen™s compensa-
tion programs are mandatory subjects of bargaining.
3  Fur-
thermore, this same testimony manifests a concern for 
                                                          
 1 See Dennison, supra at 170, and cases cited there in fn. 4. 
2 The excerpted transcript submitte
d by the Respondent in support of 
its Motion for Summary Judgment does not show that it would have 
been less expensive in terms of labor costs for the Respondent to con-
tinue its over-the-road operations inst
ead of subcontracting them.  The 
arbitration record shows that the Respondent conducted a survey indi-
cating that in April 1993, several 
months before the subcontracting 
decision was made, the 
overall costs
 of a subcontracting operation 
would have been more expensive th
an the overall costs of continuing 
the existing over-the-road program. 
3  Jones Dairy Farm
, 295 NLRB 113 (1989). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 632employee safety, which is undisputedly a subject for man-
datory bargaining.
4  On the basis of the evidence presented in support of the 
Respondent™s motion, therefore, this case is distinguish-

able from 
Oklahoma Fixture Co.
, 314 NLRB 958 (1994), 
cited by the dissent.  In that case, the 
sole reason
 for the respondent employer™s subc
ontracting decision was the 
need to immunize it from legal 
liability to customers and 
third parties.  Thus, the Board found that: 
 This case presents the unusual situation . . . be-
cause the credited testimony 
establishes that the deci-
sion to subcontract was based on core entrepreneurial 
concerns outside the scope of mandatory bargaining. . 
. . ﬁLabor costs,ﬂ even in 
the broad sense of the term 
employed by the Board, were
 not a factor in the deci-
sion.  Accepting as we do th
e credited reasons for the 
Respondent™s decision, we find that it involved con-
siderations of corporate strategy fundamental to pres-
ervation of the enterprise.  [Id
. at 960.] 
 Here, in contrast, contrary to our dissenting colleague 
we cannot conclude based on th
e available arbitration re-
cord that the arbitrator™s findings are tantamount to a find-

ing that this is also an ﬁu
nusual situationﬂ where labor 
costs were not a factor in the Respondent™s decision or that 
the decision was not amenable to collective bargaining.
5   Accordingly, we deny the Respondent™s Motion for 
Summary Judgment. 
ORDER The Respondent™s Motion for Summary Judgment is 
denied, and the proceeding is remanded to the Regional 
Director for Region 18 for further appropriate action. 
 MEMBER HURTGEN, dissenting. 
For the reasons set forth below, I conclude that it is ap-
propriate to defer to the ar
bitrator™s award in accordance with 
Olin Corp.1 and Spielberg Mfg. Co.
2  Accordingly, 
                                                          
                                                           
4 E.g., 
Boland Marine & Mfg. Co.
, 225 NLRB 824 (1976). 
5 With respect to whether the Respondent met its obligation to bar-
gain over the effects of the decision to subcontract, we find that the 
arbitrator also did not adequately c
onsider that issue.  Although he did 
note certain evidence on the issue, 
he made no dispositive findings on 
the issue in light of his conclusion that the contract imposed no effects 
bargaining obligation.  Under these circumstances, we do not need to 
pass on whether a dispositive arbitral finding that the Respondent had 
made an effective bargaining offer w
ould be repugnant to the Act.  We 
likewise do not address our dissenting 
colleague's view, based in part 
on his own prior dissenting opinions, 
that it would not be repugnant to 
the Act to find that the management decision at issue here was not a 
mandatory subject of bargaining unde
r the Act.  The statutory issues 
remain to be resolved in an unfair labor practice hearing before an 

administrative law judge. 
1 268 NLRB 573 (1984). 
2 112 NLRB 1080 (1955).  
contrary to my colleagues, I would grant the Respondent™s 
Motion for Summary Judgment and dismiss the complaint.  
It is well settled that the Board will defer to an arbitra-
tion award where the proceedings 
appear to have been fair 
and regular, all parties have agreed to be bound, the deci-
sion of the arbitrator is not clearly repugnant to the pur-
poses and policies of the Act,3 and the arbitrator has con-
sidered the unfair labor pract
ice issue presented to the 
Board.  
Raytheon Co.
, 140 NLRB 883, 884Œ885 (1963).  
The Board finds that the last requirement is met where (1) 

the contractual issue is factually parallel to the unfair labor 
practice issue, and (2) the ar
bitrator was presented gener-
ally with the facts relevant to resolving the unfair labor 

practice.  Olin Corp., supra at 574.  With respect to the 
ﬁrepugnancyﬂ standard, the Board has stated: ﬁDiffer-
ences, if any, between the co
ntractual and statutory stan-
dards of review are weighed by the Board as part of its 

determination under 
Spielberg
 standards of whether an 
award is clearly repugnant to the Act.ﬂ 
Dennison National 
Co.
, 296 NLRB 169, 170 (1989).  Further, it is well estab-
lished that the Board places the burden on the party oppos-

ing deferral to show that these standards have not been 
met.  
In the instant case, I find that the General Counsel has 
failed to meet his burden.  In this regard, I note that there 

is no claim, nor do my colleagues assert, that the arbitral 
proceedings were unfair or irregular or that any party did 
not agree to be bound by the arbitrator™s award.  Nor has 
the General Counsel established that the arbitrator™s deci-
sion was clearly repugnant to the purposes and policies of 

the Act.  Rather, my colleagues point to certain distinc-
tions between the issue before the arbitrator and the issue 
before the Board. I agree that the contractual issue before the arbitrator is 
somewhat different from the 
statutory issue before the 
Board.  In the former, the issue is whether the employer™s 
action was permitted or prohibited by the contract.  In the 
latter, the issue is whether the employer™s refusal to bar-

gain was privileged.  However, another issue under the 
statute is whether the employer™s conduct involved a man-
datory subject of bargaining.  I show below that the facts 
of this case, as found by the arbitrator, do not support the 
General Counsel™s allegatio
n that Respondent™s conduct 
involved a mandatory subject of bargaining.
4  3 Spielberg Mfg., supra at 1082. 
4 To the extent that my colleagues cite case support for the proposi-
tion that deferral is inappropriate b
ecause the statutory ﬁwaiverﬂ issue 
was not effectively resolved by the 
arbitrator, I find that proposition to 
be inapplicable.  Cf. Armour & Co.
, 280 NLRB 824 (1986).  Thus, the 
basis for my deferral is not that the 
arbitrator effectively found that the 
Union had contractually waived any 
statutory right it had to bargain 
over a mandatory subject, but rather that the decision itself was not a 
mandatory subject of bargaining.  
Similarly, my colleagues say that 
 KOHLER MIX SPECIALTIES 633This case involves the Respondent™s decision to discon-
tinue its over-the-road delivery operations, sell the trucks 
and trailers that it used 
in those operations, and subcon-
tract that work. 
In First National Maintenance Corp. v. NLRB
, 452 U.S. 
666, 679 (1981), the Supreme Court set forth the following 
test for determining whether certain management deci-
sions are mandatory subjects: 
[I]n view of an employer™s need for unencumbered 
decision making, bargaining over management deci-
sions that have a substantial impact on the continued 
availability of employment should be required only if 
the benefit for labor-management relations and the 
collective-bargaining process, outweighs the burden 
placed on the conduct of the business.   Under this balancing test, bargaining is required only 
where the potential benefits of collective bargaining out-
weigh the burdens such bargaining would place on the 
Respondent™s conduct of its busin
ess.  Here, I find that the 
arbitrator made express factual findings which establish 

that the potential benefits of bargaining would not out-
weigh the burdens of bargaining. In this regard, the 

arbitrator found th
at: 
                                                                                            
 [T]he Employer has shown that the subcontracting in 
this case was done for legitimate business reasons. 
The evidence in the record overwhelming supports 
the Employer™s assertions that it terminated the [over-
the-road] operations because the operations did not fit in with the Company™s strategic goals, the personal-
ized service of the [over-the-road] drivers was no 
longer necessary and the legal risks, and associated 
costs were too high to continue the [over-the-road] 
operations.  The evidence does not support a conclu-
sion that the discontinuance of the operations was 
done to avoid the Employe
r™s contractual responsibili-
ties or that the decision was based on any anti-union 

animus. 
 I recognize that these findings were not made in the 
context of ascertaining whether the Respondent™s actions 
were in the area of mandatory bargaining.  However, as 
my colleagues recognize, it makes no difference that the 
arbitrator was not addressing a statutory issue.  The essen-
tial point is that the arbitrator made fact-findings that are 
relevant to the statutory issue.  In this case, the arbitrator 

made fact-findings that are relevant to the statutory issue 
of whether Respondent acted with respect to a mandatory 
                                                           
deferral would be unwarranted if the 
arbitrator dealt with the issue of 
contractual prohibition rather than the 
issue of statutory permission.  In 
view of my conclusion as to nonman
datory subject, I do not resolve this 
issue. subject.  In this regard, I find this case analogous to 
Okla-homa Fixture
, 314 NLRB 958 (1994).  In that case, the 
Board held that an employer was not obligated to bargain 
over its decision to subcontrac
t electrical wo
rk because the decision was based on core entrepreneurial concerns.  
Thus, in 
Oklahoma Fixture
 the Board found no bargaining 
obligation because the decision did not turn on labor costs 
but was undertaken because of concerns over the Respon-
dent™s legal liability and potential for customer loss in the 
event of defective wiring.  So too, here, the Respondent™s 
decision to get out of the business of over-the-road trans-
port of its product was because this transport did not fit in 
its strategic goals, and the legal risks and associated costs 
were too high to continue th
is operation.  The decision was 
not based on labor costs.
6 My colleagues say that ﬁlegal risksﬂ and ﬁassociated 
costsﬂ (terms used by the arbi
trator) are references to labor 
costs.  I disagree.  In context, I think it far from clear that 
these ambiguous phrases refer to labor costs.  And, it is the 
General Counsel who has the burden of proof in this re-
spect.  In any event, 
even if this is the reference, that does 
not mean that the decision was a mandatory subject.  More 
particularly, the test is not whether labor costs played 
any role in the decision, but whether the decision 
turned on
 labor costs.  Clearly, it did not.  Indeed, the Respondent 
made its decision knowing that to do so would raise rather 
than lower its operating costs.  Further, although workers 
compensation was one of the elements on which the Re-
spondent relied, this was only a part of the larger matter of 
legal liabilities and costs attendant to an over-the-road 
operation which the Respondent no longer wanted to bear.  
Thus, with the increase in its 
transport operations came an 
increase in accidents, damage to equipment and product, 
and driver injury, as well as 
the concern that an accident 
would result in a significant liability to others.  The Re-

spondent concluded that it did not want to run that level of 
risk or take on that type of liability.  This is precisely a 
type of ﬁlegal liabilityﬂ which, in 
Oklahoma Fixture
, the Board found did not impose a bargaining obligation on an 
employer.  
Finally, although my colleagues correctly note that 
workers compensation is a mandatory subject of bargain-

ing, they overstate the implications of that fact when infer-
ring that the ﬁlabor costs of workmen™s compensations 
claimsﬂ were significant enough to require bargaining over 
the Respondent™s decision.  In this regard, the actual con-
tribution levels, benefits and coverage are set by state law.  

While there are ancillary issues over which parties must 
 6 Indeed, uncontradicted evidence at the arbitration hearing estab-
lished that it would have been substantially less expensive, in terms of 
labor costs, for the Respondent to 
continue its over-the-road operations 
instead of contracting them out. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 634bargainŠsuch as supplemental workers compensation 
coverage or employer require
ments that employees receiv-
ing compensation work light-duty jobsŠthe core liabili-
ties and costs are set by state law and are not ﬁlabor costsﬂ 
over which the parties must bargain. 
In sum, workers compensation was, at most, only a part 
of the phrases ﬁlegal risksﬂ and ﬁassociated costs,ﬂ and 
these phrases themselves are onl
y a part of the factors that 
motivated Respondent™s decision. 
Accordingly, as the arbitrator™s factual findings estab-
lish that the Respondent™s decision was based on reasons 
other than labor costs, and as I defer to those findings, I 
conclude that the decision was not a mandatory subject. 
Finally, contrary to my colleagues, I conclude that the 
arbitrator™s factual findings also resolve the statutory issue 
of whether the Respondent violated Section 8(a)(5) by 
failing to engage in effects ba
rgaining.  Thus, the arbitrator 
found, as a factual matter, that the Respondent was willing 
to engage in such discussions, yet the Union chose not to 
respond. Specifically, the arb
itrator held that: 
 [R]egardless of any contractual responsibility, the 
Employer did show a willingness to engage in such 
discussions at a time when the discussions could have 
been fruitful.  At the December meeting, [Vice Presi-
dent of Operations] Bob Banken asked, ﬁWhat else do 
we have to do?ﬂ  The Union chose not to respond, 
based on their decision that the meeting was not a ne-
gotiating session.  That decision was made by the Un-
ion.  There is no indication that the Company would 
have refused to negotiate effects.  To the contrary, 
Banken™s raising the question at the December 1 
meeting indicated an apparent willingness to discuss 
the matter.  Moreover, at a later point the Company 
and the Union did engage in at least some aspects of 
effects bargaining when they met with the Federal 
mediator.  There is no reason to believe that these dis-
cussions could not have been held earlier, either at the 
December 1 meeting or shortly thereafter, but for the 
Union™s reluctance to discuss the matter. 
Therefore, the arbitrator also made factual findings, which 

resolve the effects bargaining allegation. 
Accordingly, based on the foregoing factual findings by 
the arbitrator, which resolve 
the statutory 8(a)(5) allega-
tions, I would grant the Respondent™s motion and dismiss 
the complaint.  
  